Citation Nr: 1608154	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-10 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to December 1969, April 2002 to November 2002, and from January 2005 to March 2006.  He also had additional service in the Reserves.  He is a recipient of a Purple Heart award.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified at a Travel Board hearing before the undersigned in April 2010.  A transcript of the hearing is associated with the claims file.  

In June 2014, the Board remanded the issue on appeal to the RO for additional development of the record.  As the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that an additional remand is required.  During the hearing in April 2010, the Veteran testified that he started having sleep apnea in the 1990s while he was serving in the Reserves.  

The record is not clear with respect to the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) during the 1990s.  Although the Veteran's personnel records have been added to the claims file, the evidence before the Board is insufficient to decide the claim.  Specifically, in the June 2014 Board remand the AOJ was asked to clarify the Veteran's periods of ACDUTRA and INACDUTRA from 1997 to 1998.  Such was not completed.  Compliance with the Board's remand instructions is neither optional nor discretionary.  See Stegall v. West, 11Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1. The RO must take all indicated action in order to contact the appropriate government entity, to include the Veteran's Reserve unit and any other appropriate custodian of federal records and request the following:

Confirmation of the Veteran's Reserve dates from 1997 to 1998 and verification of the beginning and ending dates of each period of ACDUTRA and INACDUTRA.  

The procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c) should be followed.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e).

2. After completing all indicated development, and any other development deemed necessary, the RO should readjudicate the claim in light of all the evidence of record.  If the benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

